 Case: 4:19-cv-03100-JAR Doc. #: 14 Filed: 03/08/21 Page: 1 of 1 PageID #: 131




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION


TINA MANSER,                           )
                                       )
         Plaintiff,                    )
                                       )
     vs.                               )                   Case No. 4:19-CV-03100-JAR
                                       )
ST. FRANCOIS COUNTY, MISSOURI, et al., )
                                       )
         Defendants.                   )


                                MEMORANDUM AND ORDER

       At the request of the parties,

       IT IS HEREBY ORDERED that a telephone status conference is set for Monday, March

8, 2021 at 4:00 p.m., central standard time. The parties are directed to call the conference line

toll free at 1-877-810-9415. The access code to enter the telephone conference is: 7519116.



       Dated this 8th day of March, 2021.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
